Citation Nr: 0843775	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  92-22 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a lower back 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel





INTRODUCTION

The veteran had active service from October 1954 to September 
1958, with subsequent service in the U.S. Navy Reserve until 
April 1966.  The veteran also had service in the U.S. Air 
Force Reserve from May 1975 to October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The veteran timely perfected his appeal in 
December 1992; however, the claim remained pending without 
any RO action until the Board discovered it when reviewing 
another appeal in July 2005.  The Board subsequently remanded 
the claim for further development, and the RO completed the 
requested development, readjudicated the claim, and returned 
the claim to the Board for further review.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The medical evidence fails to show that the veteran has a 
current lower back disability.


CONCLUSION OF LAW

The criteria for service connection for a lower back 
disability have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

In the present case, the veteran was provided with notice by 
letters dated August 2005 and May 2006 issued after the Board 
remanded the claim.  The veteran's claim was subsequently 
readjudicated, as reflected by a February 2008 supplemental 
statement of the case.  Additionally, the veteran has been 
represented by a Service Organization throughout the claims 
process.  Under these circumstances, it is apparent that a 
reasonable person, such as the veteran, would know what was 
necessary to substantiate his claim, such that the notice 
errors in this case are harmless.  

With respect to the duty to assist, the veteran's active and 
reserve service medical records, private treatment records, 
and VA treatment records have been obtained, and the veteran 
has not identified any record not obtained.  The veteran was 
afforded a VA examination, and he was offered the opportunity 
to testify at a hearing before the Board, but he declined.  

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with active service in the Armed Forces, 
or if preexisting such service, was aggravated therein.  
Service connection may also be granted for a disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or injury 
incurred or aggravated while performing inactive duty for 
training (INACDUTRA).  38 U.S.C.A. §§ 101(22)-(24), 106(d), 
1110; 38 C.F.R. § 3.6(c), (d), 3.303.

The veteran contends that he has a current lower back 
disability that results from a September 1980 injury incurred 
while on ACDUTRA in Dover, Delaware.  

The veteran's active service medical records are void of any 
complaints of or diagnosis of a back condition, and his 
separation physical examination report reflects that his 
spine and other musculoskeletal system were found normal when 
he left active service.  The veteran's subsequent Navy 
Reserve medical records are similarly void of any reference 
to a lower back injury, treatment, or condition.  The 
veteran's Air Force Reserve personnel records reflect that he 
had a period of ACDUTRA from August 30, 1980 to September 13, 
1980, and a September 10, 1980 Air Force Hospital emergency 
room treatment record reflects that the veteran sought 
emergency room treatment for his back pain, which he reported 
had been ongoing for the past two weeks.  The record reflects 
an assessment of low back strain.  However, no line of duty 
investigation reports have been found.  

An October 1980 VA treatment record reflects the veteran's 
report that he hurt his back one month ago but was still 
experiencing pain.  Accordingly, the treating medical 
professional ordered an x-ray of the veteran's lumbar spine, 
which revealed normal results and no evidence of a recent 
fracture.  Chiropractic records submitted by the veteran 
reflect that he sought chiropractic treatment in October 
through December of 1980.  A March 1981 reserve periodic 
physical examination report notes the veteran's spine to be 
normal, and the veteran denied recurrent back pain in an 
April 1985 reserve periodic report of medical history.  A 
September 1990 reserve physical examination report reflects 
that the veteran's spine was found to be normal, and in the 
corresponding report of medical history, the veteran affirmed 
having recurrent back pain, which the examining physician 
noted could be managed with mechanics and development of 
musculature.  

A March 1991 statement reflects a chiropractor's assessment 
that the veteran had low back syndrome complicated by disc 
displacement, for which the veteran received chiropractic 
adjustments that same month.  A March 1992 VA examination 
report reflects a diagnosis of lumbosacral strain.  An August 
1992 VA treatment record reflects that the veteran reported 
lower back pain, which had recently worsened when he lifted a 
box at home, but had been bothering him "off and on" for 
many years.  After examining the veteran, the treating 
medical professional diagnosed the veteran with lumbosacral 
strain.  A November 1992 VA treatment record reflects that 
the veteran reported chronic back pain since the 1980's which 
resulted from a pulling type of injury.  The treating 
physician reviewed a lumbosacral spinal x-ray, which noted no 
significant abnormalities, and examined the veteran, noting 
the veteran had good range of motion.  The physician then 
concluded that these findings indicated probable episodic 
muscle strain.  A letter dated December 1992 from the 
veteran's chiropractor reflects that the veteran had been 
receiving chiropractic treatment for subluxation of L5 with 
associated low back pain and myospasm from September to 
December 1992.  Subsequent VA and private medical treatment 
records dating to 2003, fail to reflect that the veteran 
complained of back pain or was treated for a back condition.

Although the record reflects episodic back pain between 1980 
and 1993, records dated thereafter (a 10 year period) fail to 
show any further complaints or diagnoses.  In the absence of 
evidence of chronic disability present since service, a basis 
upon which to establish service connection has not been 
presented.  Therefore, the veteran's appeal is denied.


ORDER

Service connection for a lower back disability is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


